Citation Nr: 0944123	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The Veteran's active military service extended from January 
1973 to September 1976; from May 1990 to November 1990; and 
from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona dated November 2006 and April 2007.  The November 
2006 rating decision confirmed and continued prior denials of 
service connection for hearing loss and tinnitus because new 
and material evidence had not been submitted.  The April 2007 
rating decision denied service connection for hearing loss on 
a de novo basis because, according to the rating decision, 
additional service treatment records had been received.  

In August 2009, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of his testimony is associated 
with the claims file.  


FINDINGS OF FACT

1.  The medical evidence of record reveals a current 
diagnosis of bilateral sensorineural hearing loss; the 
Veteran has a current hearing loss disability as defined at 
38 C.F.R. § 3.385.

2.  The medical evidence of record shows that the Veteran had 
normal hearing with no hearing loss, or complaints of 
tinnitus during his first period of active military service 
from January 1973 to September 1976.  

3.  There is no medical evidence linking any current hearing 
loss or tinnitus disability to any period of active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009). 

2.   The criteria for entitlement to service connection for 
tinnitus have not been met.   38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters:  Notice, Assistance, and Reopening

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice in a 
letter dated August 2006.  Thus, the duty to notify has been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Sanders v. Nicholson, 487 F.3d 88 (Fed. Cir. 2007).

VA has obtained service treatment records, VA treatment 
records, private medical records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
present hearing testimony, statements and evidence.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.

The RO denied service connection for a hearing loss and 
tinnitus in a May 2000 rating decision.  The Veteran was 
notified of this decision in a letter dated that same month.  
The veteran did not appeal the RO decision and it became 
final.  38 U.S.C.A. § 7105(c). 

Once a decision is final, a claim can be reopened only on the 
submission of new and material evidence.  38 C.F.R. § 
3.156(a).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself. Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

An exception to the requirement of submitting new and 
material evidence exists if relevant service department 
records, that existed but were not of record, are associated 
with the claims file.  38 C.F.R. § 3.156(c).  In the instant 
case, such appears to have occurred and the RO readjudicated 
the Veteran's claims for service connection in the April 2007 
rating decision on a direct basis, rather than on the basis 
of new and material evidence.  The Board will, accordingly, 
consider the Veteran's claims as involving service connection 
rather than reopening.  

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Absent evidence of a current disease or injury, 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2009).  

"The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § Sec. 3.304(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
not every item of evidence has the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990)

A.  Factual Background

The Veteran's service picture is complicated.  According to 
the evidence of record, he had active military service in the 
Air Force from January 1973 to September 1976.  He was a 
member of the Air Force Reserve from September 1976 to 
December 1978.  From that point, he was a civilian until June 
1981 when he enlisted in the Air National Guard.  He remained 
in the National Guard until May 1982 when he again returned 
to civilian status until he reenlisted in the Air National 
Guard in February 1990.  He had a period of active military 
service from May 1990 to November 1990 and another period of 
active military service from January 1991 to April 1991.  
These periods of active duty were in support of Operation 
Desert Shield / Storm.  He subsequently remained in the Air 
National Guard and/or Air Force Reserve until his discharge 
in February 1996.  

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT or ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [IDT or INACDUTRA] during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (West 2002).  Put another way, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing active duty for training, or for injury incurred 
during  inactive duty training.  Allen v. Nicholson  21 
Vet.App. 54, 57 (2007). 

The Veteran has made varying, and often contradictory, 
assertions with respect to his claims for service connection 
for hearing loss and tinnitus.  On his original claim, VA 
Form 21-526, dated September 1998, he indicated left ear 
hearing loss and bilateral tinnitus and specifically 
indicated the date of onset as being in March 1993.  

In May 2006, the Veteran submitted a written statement, which 
indicated he was claiming bilateral hearing loss due to 
acoustic trauma from airplane decompression in March 1993; 
these are essentially the same facts he asserted in his 
initial claim in 1998.  He also then asserted he had 
bilateral tinnitus because of "rapid decompression of the 
aircraft in 1974."  This would have been during his initial 
period of active military service and asserts a different 
fact pattern than previously indicated.  Attached to his 
August 2007 substantive appeal, VA Form 9, was a written 
statement again asserting that service connection was 
warranted due to an incident in March 1993.  

In August 2009, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  This time 
he testified that he was subjected to acoustic trauma in the 
form of noise exposure to weapons fire and aircraft noise 
during his first period of active service from 1973 to 1976.  
He also testified that he had symptoms of ringing in his 
ears, tinnitus, dating back to his first period of active 
service in the 1970s.  This contradicted prior reports to VA 
examiners.  

Because of the Veteran's complicated service history, his 
service treatment records have been somewhat challenging to 
assemble.  However, his service treatment records have been 
obtained and appear to be as complete as can be expected.  

Pre-induction audiology evaluation of the Veteran was 
conducted in November 1972.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
0
LEFT
30
20
10
5
15

The puretone thresholds, in decibels, at 6,000 Hertz were 5 
in the right ear and 10 in the left ear.

Audiology evaluation results were reported on the Veteran's 
January 1973 entrance examination report.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
/
0
LEFT
10
10
5
/
5

During the Veteran's first period of active service, 
audiology evaluation was again conducted in August 1975.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
5
5
10
5

The puretone thresholds, in decibels, at 6,000 Hertz were 5 
in the right ear and 0 in the left ear.  Threshold shift 
computations generally indicated improvement in overall 
hearing compared to the November 1972 reference audiogram.  

In June 1976, separation examination of the Veteran was 
conducted.  Audiology evaluation was conducted at that time 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
5
0
0
0
0

The puretone thresholds, in decibels, at 6,000 Hertz were 0 
in both ears.  Review of the Veteran's service medical 
records for his initial period of active service from January 
1973 to September 1976 does not reveal any complaints of, 
diagnosis of, or treatment for hearing loss or tinnitus 
during this period of active service.  On the June 1976 
report of medical history, he specifically indicated "no" 
with respect to questions that asked if he had hearing loss, 
dizziness, or ear trouble.  

The threshold for normal hearing is from 0 to 20 dB, with 
threshold levels higher than 20 dB indicating a degree of 
hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 
(1993).  The audiology data from the Veteran's period of 
active service from 1973 to 1976 reveals that his hearing was 
normal throughout service and on separation in 1976.  To the 
extent that there is a single 30 dB reading in the left ear 
on the November 1972 audiology examination, that reading was 
pre-induction and his hearing results reveal general 
improvement through out service and were normal on separation 
examination in 1976.  

A service department examination report dated May 1981 is of 
record.  This examination report appears to be related to the 
Veteran's enlistment in the Air National Guard in June 1981.  
Audiology evaluation was conducted at that time and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
0
0
0

The puretone thresholds, in decibels, at 6,000 Hertz were 0 
in the right ear, but 35 in the left ear.  The 35 dB result 
indicates a degree of hearing loss present at the 6000 Hertz 
level in the left ear prior to his enlistment in the Air 
National Guard in 1981.  See, Hensley v. Brown 5 Vet. 
App. 155, 157 (1993).  

The Veteran was a civilian from 1982 to 1990.  In December 
1989, an examination of the Veteran was conducted with 
respect to his reentering the Air National Guard.  Audiology 
evaluation was conducted at that time and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
45
LEFT
5
0
0
5
10

The puretone thresholds, in decibels, at 6,000 Hertz were 75 
in the right ear and 60 in the left ear.  

There are no examination reports of record related to the 
Veteran's periods of active duty from May 1990 to November 
1990, and from January 1991 to April 1991.  A clinic record 
dated April 1991 reveals that a prescription for safety 
glasses was written, while an entry dated June 1991 indicates 
annual medical certification was made and medical records 
were reviewed.  No indication of any abnormalities of 
disqualifying physical conditions was indicated.  

A March 1993 medical record was submitted by the Veteran.  It 
is unclear if this is a service treatment records or a 
private medical record.  It indicates that the Veteran 
reported having a "possible busted ear drum."  It reported 
that the Veteran was doing pressure tests on a KC-130 
aircraft when it depressurized and he had a sharp pain in his 
left ear that he could not clear, and ringing in his right 
ear.  Examination revealed a hemorrhagic area of the left 
eardrum.  The diagnosis was aero otitis.  The Veteran asserts 
that this record is from the private practice of a physician 
who is also a reserve officer.  Submitted with this record is 
an injury form for the Industrial Commission of Arizona that 
indicates the same report of injury.  That the Veteran 
submitted a state disability form for this injury indicates 
that he was in State National Guard service and not active 
Federal service at the time of this injury.  

In February 1999, a VA Compensation and Pension examination 
of the Veteran was conducted.  The Veteran reported the 1993 
injury, a one year complaint of continual ringing in the 
ears, and sensitivity of his left ear to cold.  Physical 
examination revealed normal ears, bilaterally.  Audiological 
evaluation revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
55
60
LEFT
5
10
15
50
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was bilateral high frequency hearing loss of noise-
induced pattern, and tinnitus secondary to the hearing loss.  

An August 2006 VA treatment record merely indicates an 
assessment of hearing loss.  In September 2006, the most 
recent VA Compensation and Pension examination of the Veteran 
was conducted.  The Veteran reported noise exposure to 
aircraft and the 1993 episode of aircraft depressurization.  
He also reported a 10-year history of bilateral intermittent 
mild tinnitus which occurs daily for a few seconds.  





Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
60
70
LEFT
15
20
45
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
diagnosis was bilateral high frequency hearing loss of noise-
induced pattern, and tinnitus secondary to the hearing loss.  
The examiner further stated that "although if is possible 
that the hearing loss was incurred in the service, the ratio 
of possibility is so difficult to determine that it would 
only be speculative."  The examiner further indicated that 
the type and duration of tinnitus reported by the Veteran was 
also unrelated to service.  

B.  Analysis

The preponderance of the evidence is against the Veteran's 
claims for service connection for hearing loss and tinnitus.  
The evidence provided by the February 1999 and August 2006 VA 
examination reports clearly establishes the fact that the 
Veteran has a current hearing loss disability within the 
definition of 38 C.F.R. § 3.385.  This is not in dispute.  

One of the Veteran's assertions is that his hearing loss and 
tinnitus were caused from noise exposure during his period of 
active duty from January 1973 to September 1976.  The 
evidence from the service treatment records does not reveal 
any complaints of, diagnosis of, or treatment for, hearing 
loss or tinnitus during this period of active duty.  The 
audiology evidence from this period of service does not 
reveal readings which show hearing loss.  In fact, they 
reveal an improvement in the Veteran's hearing during this 
period of service.  As such, there is no hearing loss during 
this period of active service and no evidence linking the 
Veteran's current hearing loss to this period of service.  

The Veteran claims that he began having symptoms of tinnitus 
during this period of service and has had it ever since.  
While he is competent to report these symptoms, his reports 
of symptoms of tinnitus during the course of this claim are 
inconsistent.  At the 1999 VA examination he reported 
continuous tinnitus for a period of one year after 1993, 
while at the 2006 VA examination he indicated a history of 
mild intermittent tinnitus dating back 10 years to 
approximately 1996.  At the 2009 hearing, the Veteran 
asserted that he misunderstood, or did not properly hear the 
examiner's question at the 2006 examination which resulted in 
his misreporting his symptoms.  Review of the record reveals 
that the Veteran has give multiple inconsistent reports 
related to the onset, and nature of his claimed tinnitus. 
Moreover, the 1999 VA medical opinion indicates that the 
Veteran's tinnitus is secondary to his bilateral 
sensorineural hearing loss, which was not shown to have 
originated during service in 1973 to 1976.  

The Veteran's second assertion is that he developed hearing 
loss and tinnitus as a result of the 1993 decompression 
accident.  The March 1993 record does show that the Veteran 
did incur ear symptoms as a result of a decompression 
accident during the servicing of an airplane.  During this 
period of time the Veteran was in the Air National Guard.  
The evidence, as shown by the Arizona state disability form, 
shows that the Veteran was in State service, not active 
Federal service at the time of the injury so that service 
connection would not be warranted. 

Even if the Veteran was on a period of ADT or IDT that was 
recognized Federal service, however, the preponderance of the 
evidence is still against the claims.  Specifically, while 
the 1993 medical record showed a hemorrhagic area of the left 
eardrum, the 1999 VA examination report indicated that the 
Veteran's ears were normal bilaterally with a diagnosis of 
bilateral sensorineural hearing loss.  There is no evidence 
of record linking this current disability to the 1993 
decompression injury.

Finally, the Board has considered whether service connection 
for hearing loss and tinnitus can be granted as having been 
incurred during the Veteran's active service from May 1990 to 
November 1990 and January 1991 to April 1991.  The Veteran 
has not specifically asserted that these periods of active 
duty are the cause of his hearing loss and tinnitus and there 
is little audiometric data available from these periods of 
service.  The December 1989 entrance examination indicated 
essentially normal hearing at the lower Hertz ranges in both 
ears with the exception of some degree of hearing loss being 
shown at 4000 and 6000 Hertz in the Right ear, and 6000 
Hertz.  However, there is no evidence of any increase in 
severity of these readings during this service.  

Finally, the evidence shows that the Veteran had many years 
of service in the Air National Guard and/or Air Force 
Reserve.  He clearly had many periods of ADT and IDT during 
this service.  However, there is no evidence linking the 
Veteran's claimed hearing loss and tinnitus to any specific 
period or periods of ADT or IDT, which would be during a 
period of qualifying active Federal service.  

In summary, the preponderance of the evidence is against the 
Veteran's claims for service connection for hearing loss and 
tinnitus; there is no doubt to be resolved; and service 
connection is not warranted for either claimed disability.  .   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


